Citation Nr: 0920765	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1973.  He also had service in the National Guard 
from March 1976 to March 1977 and from November 1984 to 
November 1985.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2000 when it was remanded for 
further development.  

In August 2007, the Board reopened the Veteran's claim of 
service connection for a psychiatric disorder and denied the 
claims of entitlement to service connection for post 
traumatic stress disorder (PTSD) and an acquired psychiatric 
disorder other than PTSD.  

The Veteran appealed the Board's decision to the Court, which 
in a December 2008 Order, granted the parties' Joint Motion, 
vacating in part the Board's August 2007 decision and 
remanding the issues of service connection for PTSD and an 
acquired psychiatric disorder other than PTSD for compliance 
with the terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In a December 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the issues of service 
connection for PTSD and service connection for an acquired 
psychiatric disorder other than PTSD should be remanded.  
Here, the parties did not ask that that part of the August 
2007 Board decision, reopening the claim for a psychiatric 
disorder, be disturbed.  

In the Joint Motion, the parties agreed that the Board did 
not provide adequate reasons or bases regarding why the 
Veteran was not entitlement to a VA medical examination in 
connection with his claims.  

In this regard, the parties noted that the Veteran had 
received treatment for a nervous condition in 1973 during 
service.  The Veteran was also provided with a psychiatric 
examination in February 1977 while serving in the National 
Guard in which the Veteran was described as jumpy, nervous, 
and depressed.  He was diagnosed as an "inadequate 
individual."  

The parties also indicated that the Veteran is currently 
diagnosed with a psychiatric condition and has manifested 
persistent and recurrent symptoms associated with PTSD.  The 
parties agreed that the Board failed to properly analyze the 
in-service nervous condition and accordingly failed to 
provide a medical examination to determine possible nexus.  

Based on the foregoing, and consistent with the Court's 
December 2008 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should request a 
VA examination in order to determine whether the Veteran has 
a psychiatric condition, to include PTSD, that is related to 
his active service.  See 38 C.F.R. § 3.159.  

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  
In this regard, the Board notes that the Veteran has received 
recent medical treatment at the Baltimore VA Medical Center.  
The records from this facility dated since December 2005 
should therefore be associated with the Veteran's claims 
file.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any psychiatric conditions since 
service.  This should include medical 
and treatment records from the 
Baltimore VA Medical Center dated since 
December 2005.  

The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the Veteran's 
PTSD and such stressor(s).  

If the examiner diagnoses the Veteran as 
having a psychiatric disability other 
than PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the Veteran's 
psychiatric disorder had its onset in 
service or within one year of service, or 
is otherwise related to the Veteran's 
active service.  In this regard, the 
examiner should comment the Veteran's 
service treatment records and post-
service medical records, to include any 
treatment in service for a nervous 
condition in 1973.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

